 Case 2:16-cv-08657-MWF-JEM Document 106 Filed 09/09/19 Page 1 of 2 Page ID #:715




 1   KENNETH A. FEINSWOG
     400 Corporate Pointe, Suite 300
 2                                                                        JS-6
     Culver City, CA 90230
 3   Phone: (310) 846-5800
     Email: kfeinswog@gmail.com
 4
     Attorneys for Plaintiffs
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8                             FOR THE CENTRAL DISTRICT
                                     OF CALIFORNIA
 9
     ------------------------------------------
10
     BRAVADO INTERNATIONAL                              CIVIL ACTION NO.
11   GROUP MERCHANDISING                                16-cv-08657 MWF-JEM
     SERVICES, INC., FIFTY-SIX
12   HOPE ROAD MUSIC LIMITED
     And ZION ROOTSWEAR, LLC
13
                    Plaintiffs,                         ORDER OF DISMISSAL WITH
14                                                      PREJUDICE WITH THE COURT
                                                        RETAINING JURISDICTION
15   v.
16   SUNFROG, LLC, MERCHPOND                            Hon. Michael W. Fitzgerald
     MANUFACTURING, LLC,
17   and JOSH KENT
18                  Defendants.
19   ------------------------------------------
20
            The Court having considered the Joint Stipulation to Dismiss as filed by
21
     Defendants SunFrog, LLC, Merchpond Manufacturing, LLC, and Josh Kent
22
23   (“Defendants”) and Plaintiffs Bravado International Group Merchandising
24
     Services, Inc., Fifty-Six Hope Road Music Limited, and Zion Rootswear, LLC
25
     (“Plaintiffs”),
26
27
28                                                  1
                                     ORDER ON STIPULATION TO DISMISS
                                       Case No. 2:16-cv-08657-MWF-JEM
 Case 2:16-cv-08657-MWF-JEM Document 106 Filed 09/09/19 Page 2 of 2 Page ID #:716




 1   which stipulated to dismiss the action with prejudice as long as the Court retains

 2   jurisdiction of the confidential settlement agreement between Plaintiffs and
 3
     Defendants pursuant to which Defendants agreed to take certain actions and refrain
 4
 5   from certain actions (“Settlement Agreement”).

 6
 7
            IT IS HEREBY ORDERED THAT:
 8
 9
10          1.    Plaintiffs’ claims against Defendants are hereby dismissed with
11
     prejudice with each party bearing its own attorneys’ fees and costs with the Court
12
13 retaining jurisdiction to enforce the terms of the Settlement Agreement.
14
15
16
17
18   Dated: September 9, 2019              _____________________________
19                                         Hon. Michael W. Fitzgerald
                                           United States District Court Judge
20
21
22
23
24
25
26
27
28                                             2
                                ORDER ON STIPULATION TO DISMISS
                                  Case No. 2:16-cv-08657-MWF-JEM
